Steele Hays, Justice, dissenting. I believe the majority is mistaken in concluding that Ark. R. Crim. P. 36.10(b) does not apply because “this appeal does not follow a misdemeanor or felony prosecution, but rather a revocation of probation proceeding.” A revocation of probation proceeding is a continuation of the original criminal prosecution. 24 C.J.S. Criminal Law § 1618(11) (1961); McGuire v. State, 200 Tenn. 315, 292 S.W.2d 190 (1956). As such, the trial court’s order of dismissal was a final order, from which the state has filed a notice of appeal, within the plain language and intent of the rule’s drafters. To conclude that this appeal is not governed by Rule 36.10(b) means that a revocation proceeding is an extraordinary proceeding for which new and specialized rules of procedure will be required. In my view our present statutory framework offers sufficient ground for the state’s appeal. Not only does Rule 36.10 authorize the state to appeal from a revocation proceeding, but Ark. Code Ann. § 16-91-112 (1987), states in part: (a) Where an appeal on behalf of the state is desired, the prosecuting attorney shall pray the appeal during the term at which the decision is rendered, whereupon the clerk shall . . . transmit [the record] to the Attorney General (b) If the Attorney General, on inspecting the record, is satisfied that error has been committed to the prejudice of the state, and upon which it is important to the correct and uniform administration of the criminal laws that the Supreme Court should decide, he may, . . . take the appeal. There is no language limiting the state to appeal from convictions only. In fact, while appeals by the state usually involve pre-trial orders, in State v. Manees, 264 Ark. 190, 569 S.W.2d 665 (1978), the state appealed from a trial court’s order attempting to modify a sentence which had been partially served. Addressing the primary question on appeal, we acknowledged that the trial court lacked jurisdiction to modify, amend or revise a judgment after the term at which the sentence was pronounced. But significantly, in allowing the appeal, we implicitly acknowledged that the state is authorized to appeal from orders touching on post-conviction matters. That authority derives from both Ark. Code Ann. § 16-91-112 (1987), and Ark. R. Crim. P. 36.10(b). I respectfully dissent and would decide the case on its merits.